OPINION
GILDEA, Chief Justice.
In this case we are asked to decide whether the Minnesota Rules of Evidence apply to restitution' hearings held under Minn. Stat. § 611A.045, subd. 3(b) (2016).1 The district court overruled objections to documents the State offered during the restitution hearing, concluding that the Rules of Evidence did not apply. The court *644of appeals affirmed in relevant part, concluding that because restitution is part of a defendant’s sentence and Minn. R. Evid. 1101 exempts sentencing from the Rules of Evidence, the rules do not apply to restitution hearings. Because we conclude that Minn. R. Evid. 1101 requires application of the Minnesota Rules of Evidence to restitution hearings, we reverse.
FACTS
The crime at issue here occurred after a bank foreclosed on property that appellant Berry Alan Willis owned. The bank sold the foreclosed property to P.H., who made several improvements to the property with the help of her adult son, J.H. After the sale to P.H., Willis filed a forged quitclaim deed that purported to transfer the foreclosed property from P.H. back to Willis. When P.H. and J.H. later attempted to sell the foreclosed property, Willis’s forged quitclaim deed and continual harassment of potential buyers interfered with those efforts. Based on the forged quitclaim deed, the State charged Willis with, aggravated forgery, Minn. Stat. § 609.625, subd. 8 (2016). Willis pleaded not guilty and, after a jury trial, the jury found Willis guilty of aggravated forgery.
At Willis’s February 2015 sentencing, the district court imposed a presumptive guideline sentence. The court also told Willis that it was “reserv[ing] restitution for 90 days to allow the State and the victims to come forward with a claim or claims and then [Willis] would have that right to challenge it through the restitution process set forth by statute.”2
The State made a restitution request and in April 2015, the district court filed Restitution Findings and a Restitution Order. In that order, the court ordered Willis to pay $25,400 to P.H. and J.H. Willis requested a restitution hearing.
At the restitution hearing, the State presented a letter from P.H.’s attorney describing the $2,000 in legal fees P.H. incurred to clear the title to the foreclosed property. The district court asked if Willis had any objections to the letter, and Willis replied, “Yes, I would object to this exhibit here.” The court overruled Willis’s objection and admitted the letter. Later in the hearing, the State offered a group of emails exchanged between J.H. and several real estate agents that described how Willis had interfered with the agents’ efforts to show the foreclosed property to prospective buyers. Willis objected to the admissibility of the e-mails on hearsay grounds. When the court asked the State to respond to Willis’s objection, the State replied, “the Rules of Evidence ... don’t strictly apply ... to a restitution hearing and [J.H.] is qualified to explain the document.” The court responded, “Okay. On that basis I’ll overrule the objection.” Willis made similar objections to five additional exhibits during the restitution hearing, all of which were admitted over his objections.
About 3 weeks after the restitution hearing, the district court filed a written order requiring Willis to pay P.H. restitution in the amount of $10,742, including the $2,000 in legal fees outlined in the letter from P.H.’s attorney.3 The order contained findings of fact that were based on the evidence presented at the restitution hearing, including the evidence to which Willis *645objected. Willis appealed the restitution order.
On appeal, Willis challenged the district court’s evidentiary rulings, arguing that the district court erred in failing to apply the Minnesota Rules of Evidence at the restitution hearing. The court of appeals affirmed the district court’s evidentiary rulings. The court of appeals concluded that “the obligation to pay restitution is a part of a sentence,” and because the Rules of Evidence do not apply to sentencing proceedings, “it follows that the evidentia-ry rules do not apply to restitution hearings.” State v. Willis, 883 N.W.2d 838, 840 (Minn.App. 2016). We granted Willis’s petition for review.
ANALYSIS
The Minnesota Rules of Evidence “apply to all actions and proceedings in the courts of this state,” except for those proceedings described in Minn. R. Evid. 1101(b). Minn. R. Evid. 1101(a). The specific part of paragraph (b) at issue in this ease is clause 3, titled “Miscellaneous proceedings.” Under clause 3, the Rules of Evidence do not apply to:
Proceedings for extradition or rendition; probable cause hearings; sentencing, or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise.
Minn. R. Evid. 1101(b)(3) (emphasis added).
The court of appeals concluded, and the State argues, that restitution hearings are part of “sentencing” for purposes of Minn. R. Evid. 1101(b)(3). Willis disagrees. The parties’ competing arguments on the meaning of the word “sentencing” in Rule 1101(b)(3) present a question of law subject to de novo review. See State v. Stone, 784 N.W.2d 367, 370 (Minn. 2010). When interpreting the Rules of Evidence, we first look at the plain language of the rule. Id. Words and phrases are construed according to the rules of grammar and their common and approved usage. State v. Dahlin, 753 N.W.2d 300, 306 (Minn. 2008). If the plain language of a rule is unambiguous, we must apply it. State v. Davis, 864 N.W.2d 171, 182 (Minn. 2015). But “if the rule ... [is] ‘subject to more than one reasonable interpretation,’ will we look beyond the plain language of the rule.” Madison Equities, Inc. v. Crockarell, 889 N.W.2d 568, 571-72 (Minn. 2017) (quoting Walsh v. U.S. Bank, N.A., 851 N.W.2d 598, 601 (Minn. 2014)).
According to the State, we should interpret the word “sentencing,” as used in Rule 1101(b)(3), to include restitution hearings because a defendant’s restitution obligation is part of the sentence. Willis contends that such an interpretation is unreasonable for two reasons. First, Willis notes that we recently interpreted the word “sentencing” to mean “the proceeding at which a judge listens to the parties’ sentencing arguments; considers all the relevant facts, including the special verdicts returned at an earlier Blakely trial; and then announces the sentence.” State v. Sanchez-Sanchez, 879 N.W.2d 324, 330 (Minn. 2016) (concluding that the word “sentencing” as used in Minn. R. Evid. 1101(b)(3) does not include a Blakely court trial). Willis contends that what happens at a restitution hearing does not constitute sentencing as we interpreted that term in Sanchez-Sanchez. Second, Willis argues, the State’s interpretation fails to acknowledge an important distinction between the act of imposing a restitution obligation as part of a sentence and the heañng under Minn. Stat. § 611A.045, subd. 3(b), to resolve factual disputes regarding the proper amount or type of restitution. According to Willis, the fact that the imposition of a restitution obligation occurs at sentencing is irrelevant to the issue of whether the *646restitution hearing under section 611A.045, subdivision 3(b), is one of the “[miscellaneous proceedings” to which the Rules of Evidence do not apply under Minn. R. Evid. 1101(b)(3). Willis contends that the issue turns on whether restitution hearings are listed in Rule 1101(b)(3). Because the plain language of Minn.. R. Evid 1101(b)(3) makes no reference to restitution hearings, Willis argues the only reasonable interpretation of the rule is that a restitution hearing is not a miscellaneous proceeding.
We agree with Willis that under Minn. R. Evid. 1101, as we have interpreted it, the Rules of Evidence apply to restitution hearings. The only basis to exclude restitution hearings would be if they were one of the “[mjiscellaneous proceedings” listed in Minn. R. Evid. 1101(b)(3). But that rule makes no reference to restitution hearings. We have • interpreted similar silence to mean that' the Rules of Evidence apply to any unlisted proceedings. See Sanchez-Sanchez, 879 N.W.2d at 329-30 (holding that the Rules of Evidence apply during a Blakely court trial because such proceedings- are not mentioned in Rule 1101(b)(3)); State v. Rodriguez, 754 N.W.2d 672, 683-84 (Minn. 2008) (holding that because Minn. R. Evid. 1101(b)(3) does not reference jury sentencing trials, the Rules of Evidence apply to those proceedings). We reach the same conclusion here. Because restitution hearings are not expressly excluded under Minn. R. Evid. 1101(b)(3), the plain language of Rule 1101 dictates that the Rules of Evidence apply in those proceedings.4
In urging us to reach the opposite conclusion, the State and the dissent rest on the premise that restitutioii is part of a defendant’s criminal sentence. We do not disagree that restitution is part of a defendant’s sentence.5 Our precedent, however, tells us that this superficial conclusion does not answer the question of whether the Rules of Evidence apply to restitution hearings under section 611A.045, subdivision 3(b), which resolve factual disputes regarding the proper amount or type of restitution.6
In Sanchez-Sanchez, the question was whether the Rules of Evidence applied *647to a Blakely court trial. 879 N.W.2d at 326. The aggravating factors found to exist during a Blakely trial are obviously an integral part of a defendant’s sentence because they directly impact the sentence duration. See Blakely v. Washington, 542 U.S. 296, 303-04, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Indeed, our cases even call such trials “sentencing trials.” Sanchez-Sanchez, 879 N.W.2d at 330; Rodriguez, 754 N.W.2d at 683 (describing the proceeding as a “sentencing trial”). We nevertheless held in both Sanchez-Sanchez and Rodriguez that Blakely trials were not “sentencing” under Minn. R. Evid. 1101(b)(3), which we defined as “the proceeding at which a judge listens to the parties’ sentencing arguments; considers all the relevant facts, including the special verdicts returned at an earlier Blakely trial; and then announces the sentence.” Sanchez-Sanchez, 879 N.W.2d at 330; see also Rodriguez, 754 N.W.2d at 683-84. This definition finds support from common definitions of the'term “sentencing.” See Merriam Webster’s Collegiate Dictionary 1064 (10th ed. 2001) (defining “sentencing” to mean “to impose a sentence on”); The American Heritage Dictionary of the English Language 1644 (3d ed. 1996) (defining “sentencing” to mean “[t]he act of pronouncing a judicial sentence on a defendant”). As we recognized in Sanchez-Sanchez, the imposition of a sentence is distinct from the process in which a factfinder makes factual determinations that may be used to support that sentence. 879 N.W.2d at 329-30. Our prior interpretation of “sentencing” as used in Minn. R. Evid. 1101(b)(3) is binding on us here.7
The restitution hearing at issue here is not a sentencing as we defined that term *648in Sanchez-Sanchez. In contrast to the definition of sentencing from Sanchez-Sanchez, a restitution hearing involves the presentation of evidence that is relevant to a factual dispute regarding “the proper amount or type of restitution [that] must be resolved by the court by the preponderance of the evidence.” Minn. Stat. § 611A.045, subd. 3(a) (2016). In this way, the restitution hearing is similar to the Blakely trials in Sanchez-Sanchez and Rodriguez and it is not itself a sentencing.8
In short, the Rules of Evidence apply to all cases and proceedings unless the rules provide otherwise. Because the language of Minn. R. Evid. 1101(b)(3) does not preclude their application to restitution hearings, the Minnesota Rules of Evidence apply to such hearings.
We acknowledge the policy arguments the parties and the dissent articulate for and against the application of the Rules of Evidence in restitution hearings. Because the language of Minn. R. Evid. 1101(b)(3) is unambiguous, we do not look beyond the language of the rule. In the past, however, we have invited the appropriate advisory committees to review an unambiguous rule. See State v. Clark, 738 N.W.2d 316, 339 n.10 (Minn. 2007) (inviting review by the appropriate committee(s) of Minn. R. Prof. Conduct 4.2 as it relates to government lawyers’ contact with represented criminal defendants). In a separate order filed today, we have directed the Minnesota Supreme Court Advisory Committee on the Rules of Evidence and the Minnesota Supreme Court Advisory Committee on the Rules of Criminal Procedure to review the relevant rules in light of our holding today and the competing policy considerations raised by the parties, and make any necessary recommendations. Even so, the State and the dissent raise a serious concern that, in certain cases, restitution hearings could be used to harass or trau*649matize victims. Other rules and our precedent give the district courts authority to prevent any such abuse. See Minn. Gen. R. Prac. 2.02 (requiring that all parties and witnesses be treated with respect); State v. Brown, 739 N.W.2d 716, 720 (Minn. 2007) (noting that district courts may limit cross-examination when it is harassing, prejudicial, confusing, repetitive, or only marginally relevant (citing Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986))).
CONCLUSION
For the foregoing reasons, we reverse the decision of the court of appeals and remand to the district court for further proceedings consistent with this opinion.
Reversed and remanded.
Dissenting, McKeig, J.

. In this opinion, we use the phrase “restitution hearing” to refer, to a hearing held to resolve factual disputes regarding the proper amount or type of restitution to award. Minn. Stat. § 611A.045, subd. 3(b) (“An offender may challenge restitution, but must do so by requesting a hearing within 30 days of receiving written notification of the amount of restitution requested, or within 30 days of the sentencing, whichever .is later.”).


. Minnesota Statutes § 611A.04, subd. 1(a) (2016), allows a district court to reserve the issue of restitution if the victim’s affidavit or other competent evidence submitted by the victim is not received in time.


. Although the State initially requested $25,400 in restitution, it lowered its request to $10,742 following the restitution hearing.


.The State and the dissent note that federal courts and other states have reached a differ- , ent conclusion. We look outside Minnesota “when our own jurisprudence is undefined.” Lorix v. Crompton Corp., 736 N.W.2d 619, 629 (Minn. 2007). Based on Rodriguez and Sanchez-Sanchez, our jurisprudence is not undefined, and so we have no reason to look beyond our borders. Moreover, several of the cases to which the dissent cites apply rules containing different language than our Rule of Evidence 1101(b). See 18 U.S.C. § 3664(c) (2012) (excluding the application of the Rules of Evidence to. federal restitution proceedings); Ex parte Stutts, 897 So.2d 431, 434 (Ala. 2004) (relying on Alabama Rule of Criminal Procedure 26.6(b)(2), which states that "[a]ny evidence that the court deems to have probative value may be received, regardless of its admissibility under the rules of evidence”).


. We also agree that the concept of restitution was recognized before Rule 1101 was promulgated in 1977. See State ex.rel. Ahern v. Young, 273 Minn. 240, 141 N.W.2d 15, 16 (Minn. 1966) (recognizing that a sentencing order required a defendant to pay restitution), In 1977, however, a defendant did not have a statutory right to a hearing to resolve factual disputes regarding the proper amount ór type of restitution. The Legislature did not create such a right until 1994. Act of May 10, 1994, ch. 636, art. 7, § 4, 1994 Minn. Laws 2170, 2298-99. It is, therefore, unlikely that the drafters of the Rules of Evidence intended the term “sentencing” to encompass the then-nonexistent proceeding now authorized by Minn. Stat. § 611A.045, subd. 3(b),


.The State and the dissent rely on State v. Borg, 834 N.W.2d 194 (Minn. 2013), in arguing that restitution is part of a defendant’s sentence and therefore that the restitution hearing must be “sentencing.” In Borg, we addressed the timeliness of the State’s appeal from a court order amending the restitution portion of a criminal defendant’s sentence. Id. *647at 195. Borg was convicted of third-degree criminal sexual conduct, sentenced to 48 months in prison, and ordered to pay restitution. Id. The court later granted Borg's request for a hearing under Minn. Stat. § 611A.045, subd. 3(b), to challenge his restitution obligation. 834 N.W.2d at 196. More than 90 days after imposing the initial sentence, the court “issued an order amending the restitution portion of Borg’s sentence,” and the State appealed. Id. The Rule of Criminal Procedure in that case allowed the State to appeal from "any sentence imposed” as long as the State did so within 90 days. Id. at 198. The timeliness of the State’s appeal was dependent upon whether this 90-day period began to run from the initial imposition of Borg’s sentence, or from the order amending the restitution portion of his sentence. Id. at 195. In considering the timeliness of the State’s appeal, we held that “restitution is part of a defendant’s sentence,” id. at 197, and determined that because the rule of criminal procedure governing the timing for appeals allowed the State to appeal within 90 days of “any sentence imposed,” the State’s appeal was timely because the order amended the restitution component of Borg’s sentence, id. at 198 (quoting Minn. R. Crim. P. 28.04). Borg is not helpful to our analysis because even if the act of imposing a restitution obligation is “part of a defendant’s sentence,” it does not follow that the hearing under Minn. Stat. § 611A.045, subd. 3(b), which is designed to resolve factual disputes regarding the proper amount or type of restitution, constitutes “sentencing” under Minn. R. Evid. 1101(b)(3).


. The dissent attempts .to revisit the distinction we drew in Sanchez-Sanchez, between fact-finding proceedings (Blakely trials) and proceedings at which a judge listens to the parties’ sentencing arguments; considers all the relevant facts, including the special- verdicts returned at an earlier Blakely trial; and then announces a sentence (sentencings). 879 N.W.2d at 330. According to the dissent, the word “sentencing” should instead be broadly defined as ”[t]he judicial determination of the penalty for a crime.” Infra at P-3, The dissent’s argument is unavailing because it ignores the-doctrine of stare decisis, which “directs us to adhere ,to our former decisions in order to promote the stability of the law and the integrity of the judicial process.” Walsh, 851 N.W.2d at 604. Consistent with the doctrine of stare decisis, we apply the definition of "sentencing” adopted-in Sanchez-Sanchez to the facts of this case.


. The dissent responds that restitution hearings are so distinct from Blakely trials that our analysis in Sanchez-Sanchez and Rodriguez should not bind us here. We disagree. The dissent fails to account for the similarities between Blakely trials and restitution hearings. In both situations, the decision-maker finds facts that a court later uses to determine a defendant’s sentence. In Blakely trials, the facts are used to increase the length of the defendant’s sentence beyond the top of the presumptive sentencing range. Blakely, 542 U.S. at 303, 124 S.Ct. 2531. Although the facts found at restitution hearings are not used to increase the defendant's sentence beyond the top of the presumptive sentencing range, the facts are used to later determine a part of a defendant's sentence just like a Blakely trial, specifically the amount of money the defendant must pay to his or her victims. Although Blakely trials impact the ultimate sentence a defendant must serve, the fact-finding trial itself is not part of “sentencing.” Sanchez-Sanchez, 879 N.W.2d at 330. Likewise, although a restitution hearing affects the ultimate amount of restitution a defendant must pay, the process for determining the amount itself is not part of "sentencing.”
The dissent further postulates that the rule we apply is absurd because it may require the court to apply different rules during a single hearing. The dissent’s argument fails to acknowledge that during a single court appearance, courts often hold multiple hearings. For example, it is common for a court to hold hearings under Minnesota Rules of Criminal Procedure 5 and 8 during a single court appearance. See Minn. R. Crim. P. 5 (titled “[Pjrocedure on First Appearance’’); Minn. R. Crim. P. 8 (titled “[P]rocedure on Second Appearance ... ”). Obviously, if the defendant concedes the amount of restitution sought during the sentencing, the district court would not need to hold a restitution hearing to determine the amount of restitution the defendant actually owes and there would be no issue as to the applicability of the Rules of Evidence. But if the defendant challenges the restitution amount sought, the statute requires the court to conduct a restitution hearing, Minn. Stat. § 611A.045, subd. 3 (2016), and the Rules of Evidence apply to that hearing even if it is held during the same court appearance in which the imposition of a sentence length and other sanctions are announced.